    Case 3:21-cv-00126-REP Document 1 Filed 03/01/21 Page 1 of 4 PageID# 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 (Richmond Division)


BURKHON B. YUSUPOV                 :
                                   :
        Plaintiff,                 :
v.                                 :                         Case No.: 3:21-cv-00126
                                   :
VIRGINIA TRAILER SERVICES, INC., :
                                   :
AND                                :
                                   :
SHELTON CREWE, Administrator       :
of the Estate of SHELTON N. SMITH, :
Deceased                           :
                                   :
        Defendants                 :


                                   NOTICE OF REMOVAL

       COME NOW, Defendants, Virginia Trailer Services, Inc. (hereinafter “Virginia

Trailer”) and Shelton Crewe, Administrator of the Estate of Shelton N. Smith, Deceased

(hereinafter the “Estate”) (collectively, “Defendants”), by and through the undersigned counsel,

hereby give notice of removal of the above action from the Circuit Court for the County of

Henrico (hereinafter “Circuit Court”), to the United States District Court for the Eastern District

of Virginia, Richmond Division, pursuant to 28 U.S.C. §1332(a), §1441, and §1446.

       As set forth below, this Court has original diversity jurisdiction over this action pursuant

to 28 U.S.C. §1332. All requirements for removal of this action are met through the allegations

contained in the pleadings filed in the Circuit Court and in this Notice of Removal.

       In support of this Notice of Removal, Defendants state as follows:

       1.      There is pending in the Circuit Court for the County of Henrico, Virginia, a

Complaint styled Burkhon B. Yusupov v. Virginia Trailer Services Inc. and Shelton Crewe,


                                           ____________
                                            Page 1 of 4
    Case 3:21-cv-00126-REP Document 1 Filed 03/01/21 Page 2 of 4 PageID# 2




Administrator of the Estate of Shelton N. Smith, Deceased, under case number CL21000911-00

(hereinafter “the State Court Action”). The Complaint in the State Court Action was filed on or

about February 5, 2021 and is attached hereto as Exhibit 1.

         2.     Virginia Trailer was served with a copy of the Complaint in the State Court

Action on or about February 11, 2021.

         3.      The Estate has not yet been served with a copy of the Complaint in the State

Court Action.

         5.     There have been no further proceedings in the State Court Action.

         6.     This Notice of Removal is filed within thirty (30) days upon which Virginia

Trailer first received a copy of the Complaint and is therefore timely pursuant to 28 U.S.C.

§1446(b).

         7.     The State Court Action is properly removed under 28 U.S.C. §1441(a) because

the State Court Action is subject to the original jurisdiction of this Court pursuant to 28 U.S.C.

§1332, as explained below.

         8.     Defendants are informed and believe that Plaintiff, Burkhon B. Yusupov, is an

individual residing either in the State of Ohio or the State of Florida due to the following:

                (a)    According to the April 17, 2019 Police Crash Report, attached hereto as

Exhibit 2, indicates that Plaintiff’s address is 2458 Sawmill Village Court, Columbus, Ohio

43235.

                (b)    A billing statement from Stand Up MRI of Boca Raton contained within

the Plaintiff’s demand letter of May 20, 2020, attached hereto as Exhibit 3, lists the Plaintiff’s

address as 112 Grand Lagoon Shores Drive, Panama City, Florida 32408.




                                            ____________
                                             Page 2 of 4
    Case 3:21-cv-00126-REP Document 1 Filed 03/01/21 Page 3 of 4 PageID# 3




       9.      Plaintiff’s Complaint seeks damages in the amount of Three Hundred Fifty

Thousand Dollars and No Cents ($350,000.00)

       10.     Virginia Trailer is a stock corporation of the Commonwealth of Virginia with its

principal office located at 3320 Business Center Drive, Chesapeake, Virginia 23323, as

evidenced by the SCC Clerk’s Information System results attached hereto as Exhibit 4.

       11.     Upon information and belief, the source being Virginia Trailer’s records, decedent

Shelton N. Smith was a resident of Virginia at the time of his death.

       12.     Shelton Crewe, Administrator of the Estate of Shelton N. Smith, deceased, is a

citizen of the Commonwealth of Virginia.

       13.     This action is properly moved on the grounds of diversity jurisdiction because (a)

complete diversity exists between the Plaintiff and Defendants Virginia Trailer and the Estate,

and (b) the amount in controversy herein exceeds the sum or value of Seventy-Five Thousand

Dollars and No Cents ($75,000.00), exclusive of interest and costs.

       12.     Written notice of the filing of this Notice of Removal will promptly be given to

Plaintiff and the Clerk of the Circuit Court for the County of Henrico, Virginia, as required by 28

U.S.C. §1446(d).

       WHEREFORE, Defendants Virginia Trailer Services, Inc. and Shelton Crewe,

Administrator of the Estate of Shelton N. Smith, deceased, respectfully request that this case

proceed before this Court as an action properly removed.




                                           ____________
                                            Page 3 of 4
    Case 3:21-cv-00126-REP Document 1 Filed 03/01/21 Page 4 of 4 PageID# 4




                                                   Respectfully submitted,

                                                   VIRGINIA TRAILER SERVICES, INC.
                                                   and SHELTON CREWE,
                                                   ADMINISTRATOR OF THE ESTATE OF
                                                   SHELTON N. SMITH, DECEASED


                                             By:                         __________________

Laura Lee Miller, Esq. (VSB #89412)
Donald E. Morris, Esq. (VSB #72410)
Robert Harrington & Associates
1011 Boulder Springs Drive, Ste. 250
Richmond, Virginia 23225
Direct Line: (804) 346-6595 (Ms. Miller); Fax: (855) 721-4005
Direct Line: (804) 422-6181 (Mr. Morris)
E-mail: lauralee.miller@selective.com
        donald.morris@selective.com

Counsel for Defendants

                               CERTIFICATE OF SERVICE

        On March 01, 2021, I hereby certify that the foregoing document was e-mailed to counsel
for Plaintiff, John C. Shea, Esq. of the lawfirm Marks & Harrison, P.C. located at 1500 Forest
Ave., Ste. 100, Richmond, Virigina 23229 with the e-mail address of
jshea@marksandharrison.com.

                                                   By:                  _____________
                                                          Laura Lee Miller, Esq.




                                         ____________
                                          Page 4 of 4
